Electronically Filed
                                                             Supreme Court
                                                             SCWC-XX-XXXXXXX
                                                             19-MAR-2020
                                                             07:59 AM
                            SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________

                DONNA H. YAMAMOTO, an individual,
                 Petitioner/Plaintiff-Appellant,
                               vs.
 DAVID W.H. CHEE; TOM CHEE WATTS DEGELE-MATHEWS & YOSHIDA, LLP,
                Respondents/Defendants-Appellees.
________________________________________________________________

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP NO. XX-XXXXXXX; 1CC151001696)

           ORDER GRANTING IN PART AND DENYING IN PART
  MOTION FOR RECONSIDERATION OF THE OPINION FILED MARCH 2, 2020
 (By:   Nakayama, McKenna, Pollack, and Wilson, JJ, with Recktenwald,
                       C.J., dissenting in part.)

          Upon consideration of Respondents/Defendants-
Appellees’ Motion for Reconsideration of the Opinion Filed March
2, 2020 (“motion”), filed March 12, 2020, and the record and
files herein,
          IT IS HEREBY ORDERED, that the motion is granted in
part and denied in part.
          The motion is granted to amend the first four
sentences of page 5 of the opinion to read as follows:
                Allegedly unaware that her Partnership capital
          account had already been debited $19,134.31 to repay the
          Law Firm, Yamamoto handed Chee a personal check payable to
          the Law Firm for the same amount. Yamamoto allegedly told
          Chee that the check was to repay the firm as they had
          previously agreed. Additionally, the memo line of the
          personal check allegedly read “401K loan repay.”
                Chee allegedly knew the Law Firm had already been
          repaid but allegedly concealed from Yamamoto that he had
         already debited Yamamoto’s capital account in the amount of
         $19,134.31.

An Order of Correction will be filed contemporaneously with this
order.
    In all other respects, the motion is denied.
         DATED:   Honolulu, Hawaiʻi, March 19, 2020.
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson